Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendants summary judgment and dismissing plaintiffs’ complaint for legal malpractice. There are triable issues of fact whether defendants adequately advised plaintiffs of the pitfalls in failing to file an offering statement or prospectus before proceeding with the real estate development (see, General Business Law § 352-e; Parksville Mobile Modular v Fabricant, 73 AD2d 595, 600). There are also questions of fact whether defendants deviated from reasonable care in providing legal services to plaintiffs, thereby causing plaintiffs to suffer damages (see, Werle v Rumsey, 278 NY 186; Corley v Miller, 133 AD2d 732, 735; Saveca v Reilly, 111 AD2d 493, 494; Cohen v Lipsig, 92 AD2d 536). (Appeal from Order of Supreme Court, Allegany County, Feeman, J. — Summary Judgment.) Present — Callahan, J. P., Doerr, Green, Pine and Balio, JJ.